DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pp. 5-6 of the Remarks, filed 11/20/2020, with respect to the prior art rejection of claim 24 under 35 U.S.C. 102(a)(1) as being anticipated by Altshuler et al. Pub. No. 2009/0069741 (hereinafter ‘Altshuler’) have been fully considered and are persuasive.  The art rejection of 24 has been withdrawn. 
Applicant's arguments, see pp. 6-7 of the Remark, filed on 11/20/2020, with respect to the rejection of claim 30 under 35 U.S.C. 102(a)(1) as being anticipated by Altshuler have been fully considered but they are not persuasive. Regarding the limitation in original claim 30 that the treatment agent defines a refractive index of between 1.45 and 1.55, which is now incorporated in new claim 31, the applicant argues that Altshuler fails to show a treatment agent having a refractive index of 1.45-1.55 for treating an infected nail. Applicant further recognizes that in some embodiments, Altshuler teaches the use of “particles or compositions of particles having a refractive index of between 1.5 and 3.0 can be delivered into skin tissue to alter the optical properties of the skin.” Nonetheless, the applicant argues that such particles or compositions of particles are used for cosmetically altering the refraction of the skin tissue (e.g., skin whitening, brightening), but not for treatment of the skin/nail tissue. To support his argument, the applicant cites select teachings of Altshuler and paragraph [0072] of the applicant’s published application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altshuler et al. Pub. No. 2009/0069741 (hereinafter "Altshuler").
Altshuler discloses apparatus and methods of use for fractional ablation of a body tissue to treat tissue conditions such as nail infection, comprising: positioning the laser relative to the infected nail (see Figs. 7-9, 24A, and 25); penetrating a surface of the infected nail with a beam output, by the laser to create a plurality of channels therethrough; and applying a treatment agent, to an exterior surface of the infected nail, wherein the treatment agent flows into the plurality of channels (see Pars. 0444-0053). Altshuler further teaches the use of a treatment agent with a refractive index of 1.5 - 3 (see Pars. 0385, 0437), and methods for determining refractive indices and diffusion coefficients of the body tissue and treatment agent (see Pars. 0366-0368). 
Regarding claim 32, the method comprises applying alternating positive and negative/vacuum pressure to the target tissue to promote distribution of the treatment agent in the plurality of channels as claimed (see Pars. 0034, 0416).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler in view of Bruno-Raimondi, Pub. No. U.S. 2003/0181847.
Altshuler, described above, teaches the use of a composition comprising a drug and vehicle including polymers (see Pars. 0104, 0416, 0403, 0452, and 0476), but he does not teach that the drug comprises terbinafine. The examiner notes that the of tissue treatment composition comprising terbinafine is well known in the art. Bruno-Raimondi disclose an alternative treatment apparatus and method for treating infected nails, the method comprising: forming a plurality of micro-channel on the infected nail using laser energy, and administering anti-fungal .
Allowable Subject Matter
Claims 19-22, 25-30, 34, and 35 are allowed.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
February 21, 2021